    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 1 of 24



Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant,
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION

                                      )
TANYA GERSH,
                                      )     Case No. 9:17-cv-50-DLC-JCL
             Plaintiff,               )
       vs.                            )
                                      )     DEFENDANT’S OPPOSITION
ANDREW ANGLIN,
                                      )      TO PLAINTIFF’S MOTION
             Defendant.                       TO COMPEL AND FOR
                                      )
                                                  SANCTIONS
                                      )
                                      )



                                      -i-
      Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 2 of 24



                                           TABLE OF CONTENTS




TABLE OF AUTHORITIES .................................................................................. iii

  1.0      INTRODUCTION AND FACTUAL BACKGROUND ......................... 1

  2.0      LEGAL STANDARD................................................................................. 2

  3.0      ARGUMENT .............................................................................................. 3
     3.1     Mr. Anglin Has Not Waived any Objections ........................................ 3
     3.2     Mr. Anglin’s Objections are Proper ...................................................... 6
     3.3     An Award of Fees is Not Appropriate Under Fed. R. Civ. P. 37(a) . 16
     3.4     Sanctions are Not Appropriate Under Fed. R. Civ. P. 37(b)............. 17

  4.0      CONCLUSION ......................................................................................... 18




                                                       - ii -
     Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 3 of 24




                                  TABLE OF AUTHORITIES

CASES

BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc.,
 2018 U.S. Dist. LEXIS 26386, at *7 (N.D. Ill. Feb. 20, 2018) ........................... 10
Batts v. County of Santa Clara,
 2010 U.S. Dist. LEXIS 35170 (N.D. Cal. Mar. 17, 2010) .................................... 3
Becker v. Wells Fargo Bank, NA, Inc.,
 2013 U.S. Dist. LEXIS 94257, at *8 (E.D. Cal. July 5, 2013) ............................ 10
Blair v. CBE Group, Inc.,
 2014 U.S. Dist. LEXIS 131228, *4 (S.D. Cal. Sept. 16, 2014) ........................... 17
Doe v. Reed,
 561 U. S. 186, 240, (2010) .................................................................................. 16
Dollar v. Long Mfg., N. C. Inc.,
 561 F.2d 613, 617 (5th Cir. 1977) ......................................................................... 5
Johnson v. Mammoth Recreations, Inc.,
 975 F.2d 604, 607 (9th Cir. 1992) ......................................................................... 3
Metabolife Int'l v. Wornick,
 264 F.3d 832, 845 (9th Cir. 2001) ....................................................................... 14
Mitchell v. Cox,
 2014 U.S. Dist. LEXIS 66925, *18 (D. Nev. May 15, 2014)................................ 3
Nei v. Travelers Home & Marine Ins. Co.,
 326 F.R.D. 652, 656-57 (D. Mont. 2018) .............................................................. 4
Perez v. United States,
 2016 U.S. Dist. LEXIS 8993, *5-7 (S.D. Cal. Jan. 25, 2016) ............................... 4
Power Paragon, Inc. v. Precision Tech. USA, Inc.,


                                                    - iii -
       Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 4 of 24



  2009 U.S. Dist. LEXIS 21363, at *15 (W.D. Va. Mar. 17, 2009) ......................... 5
Rivera v. Bell, No. CV 05-165-M-JCL,
  2007 U.S. Dist. LEXIS 104224, at *7 (D. Mont. Oct. 23, 2007) ........................ 13
Sarver v. Chartier,
  813 F.3d 891, 900 (9th Cir. 2016) ....................................................................... 14
United States EEOC v. Caesars Entm’t, Inc.,
  237 F.R.D. 428, 435 (D. Nev. 2006) ................................................................... 17

RULES

Fed. R. Civ. P. 1 ........................................................................................................ 2
Fed. R. Civ. P. 26(c)(1)............................................................................................. 1
Fed. R. Civ. P. 33(b)(4) .................................................................................. 3, 4, 19
Fed. R. Civ. P. 33(d)(2) ............................................................................................ 9
Fed. R. Civ. P. 37 (a)(5).......................................................................................... 17
Fed. R. Civ. P. 37 (a)(5)(A)(i)-(ii) ............................................................................ 3
Fed. R. Civ. P. 37 (b) .............................................................................................. 18
Fed. R. Civ. P. 37 (b)(2)(A) .................................................................................... 18
Fed. R. Civ. P. 40 .................................................................................................... 15
L.R. 26.3(c) ............................................................................................................... 6
L.R. 26.3(c)(1) .......................................................................................................... 9




                                                           - iv -
     Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 5 of 24




DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
                  AND FOR SANCTIONS

      1.0    INTRODUCTION AND FACTUAL BACKGROUND
      Plaintiff Tanya Gersh seeks attorneys’ fees and sanctions against Defendant
Andrew Anglin for not giving her everything she requested in her overbroad and
largely irrelevant First Set of Interrogatories (the “1st Rogs”). After explaining to
counsel for Ms. Gersh that counsel for Mr. Anglin needed additional time to provide
responses to Ms. Gersh’s discovery requests, and having their request for an
extension largely rejected, Mr. Anglin filed a motion for a protective order
requesting additional time to respond under Fed. R. Civ. P. 26(c)(1). (Dkt. No. 100.)
This motion explained the difficulties in coordinating with Mr. Anglin in providing
responsive information and documents. (See Dkt. No. 101.) Despite this difficulty,
Mr. Anglin was able to provide timely objections to each of Ms. Gersh’s requests.
(See Dkt. Nos. 102-1 & 102-2.)
      Magistrate Judge Lynch then, in a minute order dated July 13, 2018, gave Mr.
Anglin until August 10, 2018 to provide “complete responses” to the 1st Rogs by
August 10, 2018. (Dkt. No. 103.) This order did not overrule the objections Mr.
Anglin stated in his responses to the 1st Rogs or conclude that any interrogatory in
the 1st Rogs was appropriate; it was simply an order allowing additional time to
respond.
      Mr. Anglin provided substantive responses to the 1st Rogs on August 11, 2018.
(Dkt. No. 113-3.) The one-day delay was caused for the same reasons as those
articulated in the motion for a protective order; that Mr. Anglin does not live in the
U.S. made it difficult to coordinate with him on the responses. (See Declaration of
Jay M. Wolman [“Wolman Decl.”], attached as Exhibit 1, at ¶¶ 4-5.) Mr. Anglin’s



                                        -1-
     Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 6 of 24



counsel served Ms. Gersh with the supplemental responses to the 1st Rogs at 12:32
p.m. Mountain time on August 11, as soon as they received Mr. Anglin’s signature
on them. (See transmission email dated August 11, 2018, attached as Exhibit 2.) At
no point prior to filing their motion to compel did Ms. Gersh indicate that there was
any problem with the unintended 1-day delay in serving these responses. (See
Wolman Decl. at ¶ 7.)
      While Ms. Gersh complains about most of Mr. Anglin’s objections and
supplemental responses to the 1st Rogs, Ms. Gersh herself engaged in identical
conduct in responding to Mr. Anglin’s discovery requests. On September 21, 2018,
Mr. Anglin served his First Set of Interrogatories (attached as Exhibit 3) and First
Set of Requests for Production of Documents (attached as Exhibit 4) on Ms. Gersh.
She responded to these requests on October 25, 2018. (See Exhibit 5 and Exhibit
6, respectively.) As discussed below, as Ms. Gersh’s responses are less defensible
than Mr. Anglin’s, she is estopped from seeking any adverse order.
      Ms. Gersh complains about the “boilerplate” nature of Mr. Anglin’s
objections to her 1st Rogs, but these objections are appropriate, and Mr. Anglin has
appropriately answered these interrogatories. He has not violated any order from
this Court, and neither fees nor sanctions should be awarded here. The Court should
deny Ms. Gersh’s motion in its entirety.

      2.0    LEGAL STANDARD
      Fed. R. Civ. P. 1 explains that the purpose of the Federal Rules of Civil
Procedure is to “secure the just, speedy, and inexpensive determination of every
action and proceeding.” To achieve this purpose of efficient litigation, Rule 26(b)(1)
was recently revised to provide that “[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense and
proportional to the needs of the case . . . .” (emphasis added).



                                         -2-
       Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 7 of 24



         If a party fails to timely respond to an interrogatory, objections are typically
waived “unless the court, for good cause, excuses the failure.” Fed. R. Civ. P.
33(b)(4). A court has “broad discretion in determining whether there is good cause”
to excuse non-compliance with this rule. See Mitchell v. Cox, 2014 U.S. Dist. LEXIS
66925, *18 (D. Nev. May 15, 2014), citing Johnson v. Mammoth Recreations, Inc.,
975 F.2d 604, 607 (9th Cir. 1992). In deciding whether to excuse an untimely
objection, courts look to several factors, including “(1) the length of delay, (2) the
reason for delay, (3) the existence of bad faith, (4) the prejudice to the party seeking
waiver, (5) the nature of the request, and (6) the harshness of imposing sanctions.”
Id., citing Batts v. County of Santa Clara, 2010 U.S. Dist. LEXIS 35170 (N.D. Cal.
Mar. 17, 2010).
         A Court ordinarily awards fees against the party whose conduct necessitated
a motion to compel, but a Court cannot award fees if “(i) the movant filed the motion
before attempting in good faith to obtain the disclosure or discovery without court
action; [or] (ii) the opposing party’s nondisclosure, response, or objection was
substantially justified . . . .” Fed. R. Civ. P. 37 (a)(5)(A)(i)-(ii).

         3.0      ARGUMENT

                  3.1      Mr. Anglin Has Not Waived any Objections
         Ms. Gersh broadly contends that Mr. Anglin waived almost all of his
objections to her interrogatories because of their allegedly “boilerplate” nature.
Boilerplate objections may be disfavored, but they do not result in an automatic
waiver of substantive objections, as Ms. Gersh seems to contend. See Perez v.
United States, 2016 U.S. Dist. LEXIS 8993, *5-7 (S.D. Cal. Jan. 25, 2016) (noting
that the rules do not provide an explicit prohibition against boilerplate objections,1
and courts must engage in a substantive analysis of each discovery response); see

1
 Similarly, L.R. 26.3(a)(2) does not provide such a prohibition and does not state that asserting a boilerplate objection
constitutes waiver of a substantive objection.


                                                         -3-
       Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 8 of 24



also Nei v. Travelers Home & Marine Ins. Co., 326 F.R.D. 652, 656-57 (D. Mont.
2018) (finding that even in the case of boilerplate objections, “the Court has an
obligation to review the discovery requests to ensure that they are not frivolous,”
and denying motion to compel as to overbroad document requests). What Ms. Gersh
refers to as “boilerplate” only appears that way because her interrogatories
consistently suffer the same infirmities. Moreover, Ms. Gersh herself deemed it
proper to utilize “boilerplate” objections, as her responses to Mr. Anglin’s discovery
requests are littered with them. (See generally Exhibits 5 & 6.)
         Accordingly, Mr. Anglin has not waived any allegedly “boilerplate”
objections asserted in his original or supplemental response to the 1st Rogs. Ms.
Gersh also, however asserts that new objections asserted in the supplemental
responses to the 1st Rogs have been waived as untimely.2 Fed. R. Civ. P. 33(b)(4)
allows a court, for good cause, to excuse a failure to timely assert an objection. Good
cause exists here because, as explained in the motion for a protective order, Mr.
Anglin’s overseas residence complicated the completion and execution of the
responses. The Court’s August 10 deadline was shorter than the extra time Mr.
Anglin requested in his motion for a protective order, but he still managed to provide
supplemental responses within hours of this deadline. The brief delay in providing
the supplemental objections was not due to any bad faith, but rather the logistical
difficulties in Mr. Anglin coordinating with his counsel. (See Wolman Decl. at ¶¶
4-5.) Furthermore, the primary paralegal for Randazza Legal Group, PLLC had
recently left the firm, further complicating the logistics of having the responses
properly executed in time. (See id. at ¶ 6.) This brief delay did not cause any harm3
2
  To the extent Ms. Gersh challenges the raising of new objections in the extended period, the Order did not preclude
any. The Order used the term “complete responses.” To “respond” under Rule 33 includes serving answers or
objections. See, e.g., Fed. R. Civ. P. 33(b)(2).
3
  Previously, Ms. Gersh did not grant Mr. Anglin the requested extension of time to respond to her discovery requests
due to an alleged urgency in the timing of the case. (See Dkt. No. 113-2.) Ms. Gersh apparently overstated this
urgency, as instead of providing a single document in response to Mr. Anglin’s requests for production, she unilaterally
gave herself a six-week extension to do so. (See generally Exhibit 6.) In addition to being completely inconsistent


                                                         -4-
       Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 9 of 24



to Ms. Gersh, and Ms. Gersh’s counsel did not previously suggest there was anything
prejudicial. (See Wolman Decl. at ¶ 7.)4 See also Power Paragon, Inc. v. Precision
Tech. USA, Inc., 2009 U.S. Dist. LEXIS 21363, at *15 (W.D. Va. Mar. 17, 2009)
(Finding a plaintiff “cannot claim that it has been prejudiced in any way by a delay
of mere hours in the filing of the plaintiff's answer”). The Court should find that
there is good cause to excuse Mr. Anglin’s delay and not consider these objections
waived.
         Finally, Ms. Gersh improperly claims in a footnote that it is inappropriate to
respond to an interrogatory while preserving objections to it.                                            Ms. Gersh
misunderstands the rule; it means that all objections must be stated, rather than
declaring that no objections are waived. See Dollar v. Long Mfg., N. C. Inc., 561
F.2d 613, 617 (5th Cir. 1977).                          Answering an interrogatory subject to or
notwithstanding an objection is customary practice in which Ms. Gersh herself has
engaged. She categorically reserved all objections in responding to Mr. Anglin’s
First Set of Interrogatories, despite providing substantive responses to some of them.
(See Exhibit 5 at p. 2, ¶ 2; Response Nos. 1-4, 6, 11, 14.) Mr. Anglin appropriately
stated all of his objections in his initial and supplemental responses to the 1st Rogs.
The Court thus should address the substance of each objection and response.




with the Local and Federal Rules, this shows Ms. Gersh is unwilling to abide by her own proclaimed standards of
conduct.
4
  In fact, in responding to Mr. Anglin’s First Set of Interrogatories, Ms. Gersh sought to prospectively assert the ability
“to assert additional objections or privileges, in one or more subsequent supplemental response(s),” despite the fact
that such supplemental objections would be untimely and barred under Dollar, supra. (See Exhibit 5 at p. 2, ¶ 3.)
Ms. Gersh cannot claim that providing additional objections hours after a deadline is inappropriate while claiming the
ability to do exactly that herself.


                                                          -5-
      Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 10 of 24



                 3.2      Mr. Anglin’s Objections are Proper
                          3.2.1 Interrogatory No. 15
        This request asks Mr. Anglin to “[l]ist any and all usernames under which you
posted any comments in the forums for the Daily Stormer.” Mr. Anglin objected on
the basis that this interrogatory is “irrelevant and disproportionate to the needs of the
case, as it makes no attempt to narrow itself to information related to any claim or
defense of any party.” (Dkt. No. 113-3 at 4.) Mr. Anglin also objected that it is
“overbroad and unduly burdensome, as it is not limited in scope to any claim or
defense, or even the general subject matter of this litigation.” (Id.) The supplemental
response provides that Mr. Anglin posted under the name “Andrew Anglin.” (Id.)
        This case deals with statements Mr. Anglin allegedly authored on the Daily
Stormer web site. The Complaint only refers to statements on the site contained in
articles authored by Mr. Anglin. It is almost completely silent as to the forums on
the Daily Stormer site; there is only a mention that “Mr. Anglin also provided his
followers with online discussion forums where the followers could trade ideas and
information for carrying out the harassment.” (Dkt. No. 1 at ¶ 6.) Ms. Gersh does
not premise liability on any statements by Mr. Anglin on the Daily Stormer forums.
Any of his conduct on these forums, including any usernames he uses on them, is
thus irrelevant, as they have no bearing on any claim or defense. Even if this
information were potentially relevant, the interrogatory is not limited in scope to any
statements regarding Ms. Gersh or the alleged “troll storm,” nor is it limited to any
relevant time period.             Due to this lack of relevance, the interrogatory is not
proportionate and is unduly burdensome. Furthermore, Ms. Gersh’s failure to meet



5
  Ms. Gersh has not complied with Fed. R. Civ. P. 37 or L.R. 26.3(c) as to this response. Counsel for the parties did
not discuss this request during their meet and confer conference on August 21, 2018. (See Wolman Decl. at ¶ 8.) As
is evident from the follow-up email correspondence attached to Ms. Gersh’s motion, counsel for the parties did not
discuss this response subsequently, either. (See Dkt. No. 113-4.)


                                                       -6-
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 11 of 24



and confer regarding this interrogatory at all, much less this theory of relevance,
makes her motion procedurally improper as to this interrogatory.
                     3.2.2 Interrogatory No. 2
      Ms. Gersh asks Mr. Anglin to “[i]dentify all social media accounts, including
the name of the social media platform and the username or handle associated with
the account, from which you have posted any messages, whether publicly or
privately, between November 2016 and the present.” (Dkt. No. 113-3 at 5.) Mr.
Anglin objected for the same reasons he objected to Interrogatory No. 1. (Id.) He
supplemented this response by stating that he used the handle @AndrewAnglin on
the web site GAB, and previously used the name AndrewAnglin on the social media
app Discord. (Id.)
      Ms. Gershs’s claims premise liability on Mr. Anglin’s alleged conduct on the
Daily Stormer web site, not his social media activity. The Complaint does not allege
that Mr. Anglin made any actionable statements on social media platforms, instead
only alleging that third parties made such statements. Ms. Gersh had months, even
before Mr. Anglin was served and since, to seek discovery and subpoena Twitter for
the identities of the accounts that allegedly messaged her, yet she has failed to do so.
Ms. Gersh admits in her motion that this is just a fishing expedition to support a
theory of liability that she has never previously articulated. Her counsel did not
mention this alleged basis for relevance when meeting and conferring with Mr.
Anglin’s counsel about this motion, either. (See Wolman Decl. at ¶ 9.) This lack of
relevance means the interrogatory is disproportionate to the needs of the case and is
unduly burdensome.
                     3.2.3 Interrogatory No. 3
      This interrogatory asks Mr. Anglin to “[i]dentify each and every person who
you believe participated in the “troll storm” (as dubbed in your December 16, 2016,
article entitled “Jews Targeting Richard Spencer’s Mother For Harassment and

                                         -7-
      Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 12 of 24



Extortion – Take Action!”) against Tanya Gersh and describe the reason for your
belief, including any interactions that you have had with each identified person.”
Mr. Anglin objected to this interrogatory on the same grounds as Interrogatory No.
1, as well as the interrogatory being compound. (Dkt. No. 113-3 at 6.) He
supplemented his response by stating that Andrew Auernheimer was involved in the
alleged “troll storm” and publicly posted his call to Ms. Gersh, in fully response, but
that Mr. Anglin did not know the identity of any other individual involved in the
“troll storm.” (Id.)
         Ms. Gersh does not contend this response is insufficient as to Mr.
Auernheimer. Mr. Anglin cannot otherwise be compelled to provide information he
does not possess and Ms. Gersh offers no basis to suggest Mr. Anglin is withholding
any responsive information. Though Ms. Gersh produces an exhibit regarding
discussions among third parties, there is no basis to suggest Mr. Anglin actually
knows if any of those people contacted Ms. Gersh or were falsely claiming they did.
                           3.2.4 Interrogatory No. 4
         This interrogatory asks Mr. Anglin to “[i]dentify each and every person who
possesses knowledge about, or who was involved in writing, researching, publishing
or who otherwise assisted in, the publishing on the Daily Stormer of any article that
relates to or references Whitefish, Montana or Tanya Gersh in any manner, and
describe in detail the specific knowledge these individuals possess, or their role in
the writing, researching, publishing, or otherwise assisting in the articles.” Mr.
Anglin objected to this interrogatory on the same grounds as Interrogatory No. 1, as
well as the interrogatory being compound. (Dkt. No. 113-3 at 7.) He supplemented
his response by referring to the exhibits to Dkt. Nos. 32 and 50,6 that Tanya Gersh
and Sherry Spencer possessed information relating to their actions, and that Mr.
6
  Ms. Gersh claims that referring to other documents in an interrogatory response is inappropriate, but she did exactly
this in responding to Mr. Anglin’s interrogatories. (See Exhibit 5 at Response No. 8.) Such is expressly permitted
under Fed. R. Civ. P. 33(d)(2).


                                                        -8-
     Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 13 of 24



Anglin personally wrote these articles and did not receive assistance in writing them.
(Id.) He otherwise identified the articles that included the name Erik Striker.
        Mr. Anglin is confused as to how his answer is inadequate. He disclosed that
he personally wrote the subject Daily Stormer articles and did not receive assistance
in writing them. This response is sufficient and Ms. Gersh offers no basis to suggest
Mr. Anglin is withholding any responsive information.
                          3.2.5 Interrogatory No. 57
        This interrogatory asked Mr. Anglin to “[i]dentify every communication (by
indicating the date, the form (e.g., email, text message, direct message through an
internet service, etc.), the parties to, and the subject of, the communication) you had
with anyone regarding Sherry Spencer’s December 15, 2016, blog post on Medium,
or about its drafting, development, or purpose, or its actual or intended effect.” Mr.
Anglin objected to this interrogatory on the same grounds as Interrogatory No. 1, as
well as being unintelligible and compound. (Dkt. No. 113-3 at 8.) He supplemented
his response by referring to the articles attached as exhibits to Dkt. Nos. 32 and 50,
that he communicated with Robert Ray (aka Azzmador) using Discord, and that he
is not aware of any such communications as to their drafting, development, purpose,
or their intended effect. (Dkt. No. 113-3 at 8-9.)
        Mr. Anglin already provided a full response to this interrogatory. As stated
in his response, he no longer has access to any communications on the social media
platform Discord, and so cannot provide these communications. “Fulfilling good
faith meet and confer obligations requires more than lip service.” Becker v. Wells
Fargo Bank, NA, Inc., 2013 U.S. Dist. LEXIS 94257, at *8 (E.D. Cal. July 5, 2013);
see also BankDirect Capital Fin., LLC v. Capital Premium Fin., Inc., 2018 U.S.
Dist. LEXIS 26386, at *7 (N.D. Ill. Feb. 20, 2018) (“Discovery is not a game of
7
 As with the response to Interrogatory No. 1, Ms. Gersh has failed to comply with Fed. R. Civ. P. 37 and L.R.
26.3(c)(1) by failing to confer with counsel for Mr. Anglin about this response. (See Wolman Decl. at ¶ 10; see also
Dkt. No. 113-4.)


                                                       -9-
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 14 of 24



‘gotcha’”). If Ms. Gersh has any basis to suggest Mr. Anglin is withholding any
responsive information, she could have provided such as part of the good-faith meet-
and-confer required under Rule 37, but she did not do so.
                   3.2.6 Interrogatory No. 6
      This interrogatory asks Mr. Anglin to “[i]dentify all e-mail accounts used by
you or to which you have had access between November 2016 and the present.” Mr.
Anglin objected to this interrogatory on the same grounds as Interrogatory No. 1.
(Dkt. No. 113-3 at 9.) He provided a supplemental objection that he would not
provide this information without a protective order excluding anyone affiliated with
the Southern Poverty Law Center (“SPLC”) from obtaining the information. (Id.)
      As with Response Nos. 1 and 2, Ms. Gersh does not allege in her Complaint
that Mr. Anglin sent any threatening or otherwise actionable statements via email.
Ms. Gersh’s counsel also did not discuss this theory of relevance at any point while
meeting and conferring with Mr. Anglin’s counsel. (See Wolman Decl. at ¶ 11.)
This makes Mr. Anglin’s email addresses utterly irrelevant to any claim or defense
of either party, and this motion is procedurally improper as to this interrogatory.
Furthermore, in the absence of a protective order, disclosure of personal information
such as email addresses is extremely burdensome.
      Ms. Gersh also claims it is “unprecedented” for Mr. Anglin to insist on a
protective order barring counsel associated with the SPLC from obtaining responsive
information. Ms. Gersh herself used the lack of a protective order as the basis for
failing to provide information responsive to 1/3 of Mr. Anglin’s interrogatories. (See
Exhibit 5 at Response Nos. 1, 2, 6, 8, 11.)
      Under ordinary “Attorneys’ Eyes Only” provisions, material produced under
such designation may be given to non-lawyer assistants at a law firm because the
firm is otherwise obligated under the rules of professional conduct. While attorneys
Morris Dees, J. Richard Cohen, David C. Dinielli, and Jim Knoepp may be licensed

                                        - 10 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 15 of 24



attorneys, the SPLC is not a law firm; it is a registered 501(c)(3) non-profit advocacy
organization. When counsel for the parties conferred on this issue, Mr. Anglin’s
counsel suggested that a protective order would need to have a sufficient “firewall”
in place between counsel for Ms. Gersh and non-attorney staff for SPLC, as such
staff were not admitted in this matter and did not have the same ethical obligations
to the Court as admitted attorneys did. (See Wolman Decl. at ¶ 12.) As a non-law
firm advocacy organization, the SPLC cannot otherwise guarantee that the non-
lawyer staff will not be able to access and misuse the information provided absent a
firewall. The Court previously recognized Mr. Anglin’s grave concerns about
disclosure of this information to the SPLC. (See Dkt. No. 69.)
      Counsel for Ms. Gersh refused this idea, despite having well-experienced
local counsel in John Morrison who would have access to such information under
the proposed protective order. (See Wolman Decl. at ¶ 13.) There is nothing
exceptional or unreasonable about this proposed protective order, and the
unwillingness of Ms. Gersh’s SPLC attorneys to accept it speaks volumes of their
intentions regarding this information.
                    3.2.7 Interrogatory No. 7
      This interrogatory asks Mr. Anglin to “[i]dentify all computers and devices,
including but not limited to desktop computers, laptop computers, tablets, cellular
telephones, smart phones, and smart watches and/or fitness trackers with GPS
capability used by you or to which you have had access between November 2016
and the present and the current location of each such device.” Mr. Anglin objected
to this interrogatory on the same grounds as Interrogatory No. 1. (Dkt. No. 113-3 at
10.) He provided a supplemental objection similar to the Interrogatory No. 6
supplementation, and disclosed he had a laptop computer and smartphone. (Id.)
      Ms. Gersh vaguely alludes to the necessity of performing a “forensic
inspection” of electronic devices, without any indication of what the purpose of such

                                         - 11 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 16 of 24



an investigation may be or what information she plans to uncover from such an
investigation. The scope of the request, namely that it requests “fitness trackers with
GPS capability,” suggests that this request seeks information regarding Mr. Anglin’s
current location and travel habits, which is highly personal and would be extremely
burdensome and dangerous to disclose. If Ms. Gersh needs to perform some kind of
forensic analysis, Mr. Anglin has disclosed that he has a laptop computer and
smartphone, and Ms. Gersh can make an appropriate request under the Federal Rules
to conduct such an investigation. To the extent this interrogatory asks for anything
further, it is unduly burdensome and does not seek relevant information. As for the
objection regarding the lack of a protective order, Mr. Anglin incorporates by
reference the discussion of this issue in Section 3.2.6, supra.
                    3.2.8 Interrogatory No. 8
      This interrogatory asks Mr. Anglin to “[i]dentify all computers, servers, and
devices used by the Daily Stormer to publish its content and/or maintain its user
forums between November 2016 and the present and the current location of each
computer, server, and device.” Mr. Anglin objected to this interrogatory on the same
grounds as Interrogatory No. 1. (Dkt. No. 113-3 at 11.) He supplemented the
response by stating he lacked personal knowledge of the requested information. (Id.)
Plaintiff cannot compel him to provide information he does not personally know.
Mr. Anglin recognizes that “[]a party responding to interrogatories is obligated to
provide information available to the party, and which can be produced without undue
labor and expense.” Rivera v. Bell, No. CV 05-165-M-JCL, 2007 U.S. Dist. LEXIS
104224, at *7 (D. Mont. Oct. 23, 2007). Ms. Gersh does not provide any basis to
suggest the information is available to him.
                    3.2.9 Interrogatory No. 9
      This interrogatory asked Mr. Anglin to “[i]dentify all land-line or cellular
telephone numbers and the associated telephone carriers you have used between

                                        - 12 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 17 of 24



November 2016 and the present. For each telephone number identified, please
provide the registered user for the number on the telephone bill, the dates of service
for the number, as well as the dates of any change in the telephone carrier.” Mr.
Anglin objected to this interrogatory on the same grounds as Interrogatory No. 1, as
well as being unintelligible and compound. (Dkt. No. 113-3 at 12.) He then
provided a supplemental objection similar to that for Interrogatory No. 6. (Id.)
      Similar to Response Nos. 1 and 2, this interrogatory seeks information
completely unrelated to the allegations in the Complaint, namely that Mr. Anglin
committed unlawful acts by posting articles on the Daily Stormer web site. There is
no allegation that Mr. Anglin made any allegedly harassing phone calls. Ms. Gersh’s
counsel also did not meet and confer regarding this basis of purported relevance.
(See Wolman Decl. at ¶ 14.) Mr. Anglin’s phone numbers are plainly irrelevant.
Even if they were not, it is extremely burdensome for Mr. Anglin to produce this
highly personal information, particularly in the absence of a protective order. As for
the objection regarding the lack of a protective order, Mr. Anglin incorporates by
reference the discussion of this issue in Section 3.2.6, supra.
                    3.2.10 Interrogatory No. 10
      This interrogatory asked Mr. Anglin to “[l]ist all bank and/or crypto-currency
accounts by account number, account holder, bank name, and bank location, used
by you or for which you had access at any time between 2013 and the present. This
includes, but is not limited to, any and all Bitcoin, Monero, or other crypto-currency
accounts you have used or for which you had access at any time between 2013 and
the present.” Mr. Anglin objected to this interrogatory on the same grounds as
Interrogatory No. 1, and specifically objected that pre-judgment asset discovery is
irrelevant. (Dkt. No. 113-3 at 13.)
      Mr. Anglin recognizes that prior non-binding decisions of this Court may be
persuasive as to the issue of prejudgment asset discovery where a claim for punitive

                                        - 13 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 18 of 24



damages is made. Neither of those decisions were made after the revision of Rule
26’s scope of discovery provision. The burden on Mr. Anglin is severe and the issue
is not relevant until a prima facie case of liability is made. “Procedural state laws
are not used in federal court if to do so would result in a ‘direct collision’ with a
Federal Rule of Civil Procedure.” Metabolife Int'l v. Wornick, 264 F.3d 832, 845
(9th Cir. 2001). Although Mont. Code. Ann. § 27-1-221(7)(b) provides for an
“immediate” trial on punitive damages, such procedural provision conflicts with
Fed. R. Civ. P. 40’s grant of freedom to the Court to schedule trials. Where state
procedural “timing controls” directly collide with “more permissive” timelines
under the federal rules, such timing controls are not applied. See, e.g., Sarver v.
Chartier, 813 F.3d 891, 900 (9th Cir. 2016). The Court can issue an order permitting
such discovery after a prima facie case has been made, with sufficient time prior to
a trial on punitive damages.
      Mr. Anglin has already provided a response to this interrogatory.           He
supplemented this response by identifying a cryptocurrency wallet belonging to him.
(Dkt. No. 113-3 at 13-14.) While meeting and conferring, counsel for Mr. Anglin
informed counsel for Ms. Gersh that Mr. Anglin is not known to have any traditional
bank accounts. (See Wolman Decl. at ¶ 15; see also Dkt. No. 113-4.) Ms. Gersh
may find this response “implausible,” but it does not change the fact that Mr. Anglin
has attested to its accuracy. Mr. Anglin is not non-responsive simply because Ms.
Gersh does not believe him.
                   3.2.11 Interrogatory No. 11
      This interrogatory asked Mr. Anglin, “[f]or any users whose permission to use
the Daily Stormer forums was temporarily suspended and/or terminated at any time
between 2013 and the present, please identify each user by username, real name and
contact information, date of suspension and/or termination of account, and reason
for suspension and/or termination.” Mr. Anglin objected to this interrogatory on the

                                       - 14 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 19 of 24



same grounds as Interrogatory No. 1, as well as infringing on the first Amendment
right to anonymous speech of third parties. (Dkt. No. 113-3 at 14.) He supplemented
this response by stating that he lacked personal knowledge of responsive information
and that the information was otherwise publicly available or equally available to Ms.
Gersh. (Id. at 14-15.)
        Mr. Anglin’s counsel discussed the claimed relevance of this request during
the meet and confer conference on August 21, 2018, and Ms. Gersh’s counsel failed
to provide any explanation of evidentiary relevance beyond stating it generically
went to Mr. Anglin’s “credibility.” (See Wolman Decl. at ¶ 16.) Ms. Gersh’s
argument in the motion is no more illuminating. Whether Mr. Anglin has enforced
a disclaimer regarding non-violence on the Daily Stormer forums has no bearing on
any claim or defense in this case. Even if he has never enforced this disclaimer
against anyone, this fact would have no tendency to make him more or less likely to
be liable for any of Ms. Gersh’s legal claims. Instead, the interrogatory is a fishing
expedition for the purpose of obtaining the names and identities of third parties who
express views Ms. Gersh does not like, regardless of whether such persons said
anything about Ms. Gersh herself. Particularly in the absence of any form of
protective order, this interrogatory would allow for the disclosure of personal
information of third parties, which is not remotely proportionate to the needs of the
case.
        Ms. Gersh also claims that Mr. Anglin has not adequately asserted the legal
basis for his objection based on the First Amendment right to anonymous speech of
third parties. “[A] long, unbroken line of [the Supreme] Court’s precedents holds
that privacy of association is protected under the First Amendment.” Doe v. Reed,
561 U. S. 186, 240, (2010) (Thomas, J., dissenting)). Moreover, Ms. Gersh raised
the same objection in her responses to Mr. Anglin’s First Set of Interrogatories. She
objected, without any citation to authority, to interrogatories “to the extent that it

                                        - 15 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 20 of 24



seeks information protected by the rights to privacy found in the U.S. and Montana
Constitution . . . .” (Exhibit 5 at Response No. 1; see also id. at Response No. 6
(justifying redactions to response by citing Art. 2, Section 10 of Montana
Constitution without explanation); Response No. 11 (referring vaguely to right of
privacy without explanation); and see Response No. 13 (referring to privilege not to
disclose under First Amendment without providing factual basis).) Ms. Gersh
cannot claim this assertion of a privilege not to disclose information under the First
Amendment is inadequate when she did recognized and invoked it herself.

             3.3   An Award of Fees is Not Appropriate Under Fed. R. Civ. P.
                   37(a)
      Even if the Court grants Ms. Gersh’s motion to compel in its entirety, it should
not award Ms. Gersh any attorneys’ fees incurred in drafting the motion. Fed. R.
Civ. P. 37 (a)(5) provides for a mandatory award of attorneys’ fees to a prevailing
party in a motion to compel if the other party’s conduct necessitated the motion.
However, “the court must not order this payment if” the moving party failed to meet
and confer prior to filing the motion or the opposing party’s response was
“substantially justified.” See Fed. R. Civ. P. 37(a)(5)(A)(i)-(ii). Whether a party
was “substantially justified” in making, responding to, or objecting to a discovery
request depends on whether reasonable people could differ as to the matter in
dispute. See United States EEOC v. Caesars Entm’t, Inc., 237 F.R.D. 428, 435 (D.
Nev. 2006); see also Blair v. CBE Group, Inc., 2014 U.S. Dist. LEXIS 131228, *4
(S.D. Cal. Sept. 16, 2014).
      For the reasons explained in Section 3.2, supra, reasonable people could differ
over the adequacy of Mr. Anglin’s responses and objections. Ms. Gersh’s discovery
requests primarily seek information that is irrelevant to this litigation and appear,
instead, to be fishing expeditions for the SPLC’s other activities. To the extent any
interrogatories seek relevant information, Mr. Anglin provided responses that are


                                        - 16 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 21 of 24



proportionate to the needs of the case and the objections were well-founded, even if
this Court ultimately overrules them. The lack of a protective order, despite Mr.
Anglin’s counsel providing reasonable terms for one, further increases the burden of
providing all the requested information, as many interrogatories seek Mr. Anglin’s
personal information, the uncontrolled revelation of which would put him at physical
risk. And finally, the other responses contested by Ms. Gersh should be deemed
substantially justified where she engaged in identical, reciprocal conduct.
      Even assuming, arguendo, that no reasonable person could find Mr. Anglin’s
objections and responses meritorious, the Court still must at the very least not grant
Ms. Gersh any fees incurred in connection with discussions of Interrogatory Nos. 1
and 5; as explained in Sections 3.1 and 3.5, supra, Ms. Gersh failed to meet and
confer as to the substance of these requests, thus failing to comply with Fed. R. Civ.
P. 37 and L.R. 26.3, and precluding any fees due to Rule 37(a)(5)(A)(i).

             3.4   Sanctions are Not Appropriate Under Fed. R. Civ. P. 37 (b)
      Ms. Gersh briefly notes that she requests the Court impose sanctions under
Fed. R. Civ. P. 37(b) for violating the Magistrate Judge’s July 13, 2018 order
granting in part Mr. Anglin’s motion for a protective order. This request is premised
on a misreading of the Court’s order, and of Rule 37(b). That rule provides that “[i]f
a party . . . fails to obey an order to provide or permit discovery,” the court may
issue sanctions. Fed. R. Civ. P. 37 (b)(2)(A) (emphasis added).
      First, the Court’s July 13 order merely granted Mr. Anglin’s motion for a
protective order, effectively granting him additional time to respond to Ms. Gersh’s
discovery requests. Mr. Anglin did not bring his motion under Rule 26(f), the only
kind of Rule 26 motion contemplated under Rule 37(b)(2), and so the July 13 order
was not “an order to provide or permit discovery.”




                                        - 17 -
     Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 22 of 24



        Second, while the July 13 order stated that Mr. Anglin was required to
“provide complete responses” to the discovery requests, this did not mean that the
Court ruled on and overruled Mr. Anglin’s objections; it could not have, since the
bases for the objections were not put at issue or otherwise argued.9 (See Dkt. Nos.
100-102.) As discussed above, responses under Rule 33 include objections. The
Court ordered that the responses provide something more than the initial objections.
That is precisely what Mr. Anglin’s supplemental responses to the 1st Rogs
contained.

        4.0      CONCLUSION
        For the reasons stated above, the Court should deny Ms. Gersh’s motion to
compel in its entirety.




9
  For the same reasons the delay should be excused under Fed. R. Civ. P. 33(b)(4), the Court should not impose
sanctions for this de minimis failure to comply with its order, as the failure was not willful and was immediately
remedied


                                                     - 18 -
Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 23 of 24



 Dated: November 14, 2018.     Respectfully submitted,
                               /s/ Marc J. Randazza
                               Marc J. Randazza, pro hac vice
                               RANDAZZA LEGAL GROUP, PLLC
                               2764 Lake Sahara Drive, Suite 109
                               Las Vegas, Nevada 89117
                               /s/ Jay M. Wolman
                               Jay M. Wolman, pro hac vice
                               RANDAZZA LEGAL GROUP, PLLC
                               100 Pearl Street, 14th Floor
                               Hartford, Connecticut 06103
                               /s/ Mathew M. Stevenson
                               Mathew M. Stevenson
                               STEVENSON LAW OFFICE
                               1120 Kensington, Suite B
                               Missoula, MT 59801
                               Attorneys for Defendant,
                               Andrew Anglin




                               - 19 -
    Case 9:17-cv-00050-DLC-JCL Document 117 Filed 11/14/18 Page 24 of 24




                                                    Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 14, 2018, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I further certify

that a true and correct copy of the foregoing document being served via transmission

of Notices of Electronic Filing generated by CM/ECF.

                                      /s/ Marc J. Randazza
                                      Marc J. Randazza




                                       - 20 -
